Citation Nr: 0510092	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  04-09 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral pes 
planus.

2.  Entitlement to service connection for bilateral pes 
planus 


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL
Veteran and spouse 

ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1948 to 
September 1949 and from October 1950 to October 1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  During the pendency of the appeal, the RO reopened 
the claim, which was addressed in the supplemental statement 
of the case, issued in May 2004. 

Although the RO has reopened the claim, the Board has a legal 
duty under 38 U.S.C.A. §§ 5108 and 7104(b) to review the RO's 
decision and must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).


FINDINGS OF FACT

1.  In an unappealed rating decision in February 1952, the RO 
denied service connection for bilateral pes planus.

2.  The additional evidence of record since the February 1952 
rating decision relates to a previously unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of service connection 
for bilateral pes planus. 

3.  For the first period of service, bilateral pes planus was 
not noted on entrance examination and it is not affirmatively 
shown that bilateral pes planus had inception during service. 

4.  For the second period of service, bilateral pes planus 
was noted on entrance examination and pre-existing bilateral 
pes planus did not increase in severity during service. 
CONCLUSIONS OF LAW

1.  The February 1952 rating decision became final.  
Veterans Regulation No. 2(a), pt. II, par. III; Department of 
Veterans Affairs Regulation 1008 (effective from January 25, 
1936, to December 31, 1957). 

2.  New and material evidence has been presented to reopen 
the claim of service connection for bilateral pes planus.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004). 

3.  On reopening, bilateral pes planus was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2004)


VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits. 
In this case, the veteran filed his claim to reopen in 
September 2002.  The RO provided pre-adjudication, VCAA 
notice in a letter, dated in January 2003.  The notice 
included the type of evidence needed to substantiate the 
claim to reopen, namely, new and material evidence.  The 
notice also included the type of evidence needed to 
substantiate a claim for service connection, namely, evidence 
of an injury or disease that was made worse during service.  
The veteran was informed that VA would obtain records of 
Federal agencies, and that VA with his authorization would 
obtain other records on his behalf or he could submit the 
records.  VA requested that he identify any evidence to 
support his claim.  He was given 30 days to respond.  After 
the veteran was provided VCAA notice, the RO adjudicated the 
claim in April 2003.  

The VCAA notice substantially complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and of Charles v. Prinicipi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice). 
For these reasons, further VCAA notice is not required.

As for the content, VA's request for "any evidence" is to 
the same effect as the provision of 38 C.F.R. § 3.159 to 
request "any evidence in the claimant's possession."  Also 
as to content, that is, the 30 days to respond, under 38 
U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004), the Secretary 
of VA may make a decision on a claim before the expiration of 
the one-year period provided a claimant to respond to VA's 
request for information or evidence. This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA, as here, in less than the statutory one-year period.

For these reasons, no further notice is needed to ensure 
compliance with the duty to notify under the VCAA.
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified 
additional evidence and as there is otherwise no additional 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidence Previously Considered in the Prior Denial of the 
Claim 

In a rating decision in February 1952, the RO denied the 
veteran's original claim of service connection for bilateral 
pes planus on grounds that bilateral pes planus pre-existed 
service and that there was no increase in the pre-service 
level of disability during service.  In a document, dated in 
February 1952, the RO notified the veteran that bilateral pes 
planus was not incurred in or aggravated by service.  The 
veteran was also notified of the procedure for filing an 
appeal of the decision, but he did not file an appeal.  By 
operation of law at the time, the February 1952 rating 
decision became final.  Veterans Regulation No. 2(a), pt. II, 
par. III; Department of Veterans Affairs Regulation 1008 
(effective from January 25, 1936, to December 31, 1957). 

The evidence of record and considered by the RO consisted of 
the service medical records. 

For the first period of service, the service medical records, 
including the report of entrance examination, contain no 
history, finding, or complaint of flat feet.  The physical 
profile on entrance examination, which has six factors (P, U, 
L, H, E, S or PULHES), where the "P" stands for physical 
capacity or stamina, and the "L" for lower extremities, had 
the grade "1" under all PULHES factors.  The report of 
separation examination is not of record. 

For the second period of service, on entrance examination, 
third degree pes planus with symptomatic arches and no 
eversion was noted.  The physical profile had grade "1" under 
factors "P, U, H, E, S," and grade "3" under "L."  The 
overall physical category had the designation "C".  A grade 
"1" indicated a high level of physical fitness.  A grade 
"3" represented a physical defect that was acceptable under 
induction standards for limited military service.  The 
designation of "C" indicated that grade 3 was the lowest 
grade in any PULHES factor. 

The remainder of the service medical records show that in 
February 1951 the veteran was referred to an orthopedic 
clinic for arch supports.  On separation examination in 
October 1951, the pertinent finding was third degree, 
symptomatic pes planus.  History included treatment for bad 
feet in March 1951 at the 118th Station Hospital in Japan.  
The overall physical category had the designation of "A," 
indicative of grade 1 in all the PULHES factors. 

In January 1952, in response to a VA request for medical 
records, no records were found for the veteran at the 118th 
Station Hospital. 

Claim to Reopen 
Additional Evidence Presented

In September 2002, the veteran filed his current claim to 
reopen.  In support of his claim, the veteran stated that 
while in Japan his feet began to hurt, and he went to the 
hospital, where he was given orthotics to wear in his boots, 
and he was told that he had 4th degree pes planus.  He also 
stated that after service he always had painful feet. 

The additional evidence consists of a copy of a service 
medical record, post-service medical records, both VA and 
private, a report of VA examination, and the veteran's 
testimony.

The copy of the service medical record shows that in January 
1951 it was reported that the veteran had fourth degree flat 
feet.  A grade 1 was designated under "P" and a grade 3 was 
designated under "L" in the physical profile and the 
overall physical category was "C." 

VA records, covering the period from August 2002 to January 
2003, show that the veteran requested orthotics for bilateral 
pes planus.  The pertinent findings were rigid pes planus on 
the left foot and semi-rigid pes planus on the right foot.  

In a letter, dated in November 2002, Dr. M.B. stated that he 
had been treating the veteran since 1996 for severe bilateral 
pes planus that caused pain on ambulation.  

On VA examination in July 2003, the veteran complained of 
bilateral foot pain since service.  X-rays showed a bilateral 
pes planus deformity.  The pertinent diagnosis was 
developmental, bilateral pes planus. 

In May 2004, the veteran testified during service he was told 
that he should not have been sent overseas because of fourth 
degree flat feet.  The veteran's representative argued that 
the January 1951 physical profile showing fourth degree flat 
feet demonstrated that the veteran's pre-existing bilateral 
pes planus had been permanently worsened during service.  

If new and material evidence has been presented, a claim will 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence is defined as evidence 
that is not cumulative or redundant and that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The basis for the prior denial in February 1952 was that 
there was no evidence that the veteran's pre-existing third 
degree bilateral pes planus was aggravated by service.

The additional evidence, in part, consisting of a copy of a 
service medical record, is new as it has not been previously 
considered and it relates to a previously unestablished fact, 
that is, evidence of an increase in severity of pre-existing 
bilateral pes planus.  Therefore, this evidence is new and 
material evidence and the claim of service connection for 
bilateral pes planus is reopened.  All of the evidence will 
be addressed in the merits determination below. 

On Reopening, Merits Determination Based on All the Evidence 
of Record 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service. 38 U.S.C.A. §§ 1110, 1131.

A veteran will be considered to have been in sound condition 
when examined for service, except as to defects noted at 
entrance into service.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304. 

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306. 

Analysis

The veteran had two periods of active service. The Board will 
address each period separately.



First Period of Service 
September 1948 to September 1949 

A veteran is considered to have been in sound condition, when 
examined and accepted for service except as to defects noted 
on entrance examination.  Since bilateral pes planus was not 
noted on entrance examination, the presumption of soundness 
must be considered.  The presumption of soundness attaches 
only where there has been an induction or entrance 
examination in which the later complained of disability was 
not detected.  Bagby v. Derwinski, 1 Vet.App. 225, 227 
(1991).  

In this case, as bilateral pes planus was not noted on 
entrance examination and as it was not documented by 
complaint or finding at any time during the first period of 
service, the presumption of soundness does not attach.  Also 
in the absence of an affirmatively showing that bilateral pes 
planus had inception during the first period of service, 
there is no factual predicate for finding that bilateral pes 
planus is related to an injury suffered in service, or 
disease contracted in service, or an event in service causing 
an injury or disease, resulting in bilateral pes planus.  
Without documentation of bilateral pes planus during service, 
the Board does not reach the question of aggravation during 
the first period of service. 

Second Period of Service 
October 1950 to October 1951

For the second period of service, as bilateral pes planus was 
noted on entrance examination, the presumption of soundness 
does not apply.  Therefore, the remaining question is whether 
bilateral pes planus was aggravated by service.  The term 
"aggravation" means an increase in disability during such 
service.  

The service medical records contain several relevant entries.  
Of the favorable entries, fourth degree pes planus was noted 
in January 1951 and the veteran was treated for bad feet in 
March 1951.  While the change for third to fourth degree pes 
planus suggests a worsening of the condition, the remainder 
of the evidence, opposes rather than supports the claim.  

The record shows that the veteran entered the second period 
of service with symptomatic third degree pes planus and his 
physical profile was "L-3."  Later when fourth degree pes 
planus was noted in January 1951, the physical profile 
remained at "L-3."  And on separation examination, the 
physical profile was essential "L-1."  While the veteran 
has stated that his feet have bothered him since service, the 
earliest documentation of treatment after service is in 1996 
by a private doctor.  And the veteran has stated that after 
service in 1951 he worked until 1991, when he retired from 
business.  

As there was no permanent increase in the severity of pes 
planus from the time of entrance to service to the time of 
separation from service, the Board finds that the change from 
third degree to fourth degree pes planus represented a 
temporary or intermittent flare-up of symptoms during 
service, as contrasted to a worsening of the underlying 
condition, that is not sufficient to be trigger the 
presumption of aggravation.  Hunt v. Derwinksi, 1 Vet.App. 
292 (1991). 

Moreover, the post-service medical evidence, following 
service by 40 years, is not probative of the worsening of pes 
planus during service relative to the pre-existing condition.  
As aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service, the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b). 

ORDER

As new and material evidence has been presented, the claim of 
service connection for bilateral pes planus is reopened, and 
on reopening the claim, service connection for a bilateral 
pes planus is denied.


______________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


